Citation Nr: 1515555	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected reflex sympathetic dystrophy of the right lower limb.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.  

The Veteran was last afforded a VA examination for his service-connected right leg disability in December 2010.  At that examination, the Veteran complained of pain in the right lower limb from the mid-thigh down to the ankle.  He described spasms of the area, numbness around the right knee, and pain requiring morphine every eight hours.  He was diagnosed with reflex sympathetic dystrophy of the right lower limb secondary to hematoma.

In a statement accompanying his March 2013 substantive (VA Form 9) appeal, the Veteran maintained that the 10 percent disability rating was inadequate.  In support of his claim, the Veteran stated that he continued to take morphine every eight hours.  However, the medication no longer met the needs of the pain he experienced.  He stated that the effects of the morphine medication lasted approximately five hours, and he stated he was told by doctors he is on the highest dose that can be prescribed to him.  

In a December 2014 statement, the Veteran's representative argued that the Veteran's December 2010 VA examination findings were too old to adequately rate his present level of disability and requested that the Veteran's claim be remanded for a new examination.  As the Veteran has complained of worsening symptoms, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran's representative also argued that a claim for TDIU was reasonably raised by the evidence of record, and the Veteran is entitled to such benefits.  

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion in the Veteran's record as to howhis service-connected disabilities impair his ability to perform activities of employment.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU should be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected reflex sympathetic dystrophy of the right lower limb.  The examiner should review the claims file prior to the examination.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition. 

The examiner is also asked to comment on the effect the Veteran's service-connected disabilities have on his employability.  

Following a review of the relevant evidence and an examination of the Veteran, the examiner must specifically address the following question:

Provide an opinion as to whether the Veteran's service-connected disabilities (coronary artery disease, reflex sympathetic dystrophy of the right lower leg, and hypertension) either singly or taken together, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




